


110 HR 6914 IH: Renewable Energy Tax Extenders

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6914
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain renewable energy provisions for 10 years, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Renewable Energy Tax Extenders
			 Act.
		2.Renewable energy
			 credit
			(a)10-year
			 extensionEach of the following provisions of section 45(d) of
			 the Internal Revenue Code of 1986 is amended by striking January 1,
			 2009 and inserting January 1, 2019:
				(1)Paragraph (1).
				(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
				(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
				(4)Paragraph
			 (4).
				(5)Paragraph
			 (5).
				(6)Paragraph
			 (6).
				(7)Paragraph
			 (7).
				(8)Subparagraphs (A)
			 and (B) of paragraph (9).
				(b)Expansion of
			 biomass facilities
				(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) of the Internal
			 Revenue Code of 1986 is amended by redesignating subparagraph (B) as
			 subparagraph (C) and by inserting after subparagraph (A) the following new
			 subparagraph:
					
						(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
						.
				(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) of such Code is
			 amended by redesignating subparagraph (B) as subparagraph (C) and inserting
			 after subparagraph (A) the following new subparagraph:
					
						(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
						.
				(c)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) of such Code is amended to read as follows:
				
					(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
						(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
						(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
						(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
						The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
			(d)Effective
			 date
				(1)ExtensionExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to property
			 originally placed in service after December 31, 2008.
				(2)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				3.Production credit for
			 electricity produced from marine renewables
			(a)In
			 generalParagraph (1) of section 45(c) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (G), by striking the period at the end of subparagraph (H) and
			 inserting, and, and by adding at the end the
			 following new subparagraph:
				
					(I)marine and hydrokinetic renewable
				energy.
					.
			(b)Marine
			 renewablesSubsection (c) of section 45 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(10)Marine and
				hydrokinetic renewable energy
						(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
							(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
							(ii)free flowing
				water in rivers, lakes, and streams,
							(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
							(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
							(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
						.
			(c)Definition of
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
						(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
						(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2019.
						.
			(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) of such Code is amended
			 by striking or (9) and inserting (9), or
			 (11).
			(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d) of
			 such Code, as amended by section 1, is amended by striking January 1,
			 2019 and inserting the date of the enactment of paragraph
			 (11).
			(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
			4.Energy credit
			(a)Extension of
			 credit
				(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2009 and inserting January 1,
			 2019.
				(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2018.
				(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) of such Code is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2018.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			5.Credit for residential
			 energy efficient property
			(a)ExtensionSection
			 25D(g) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2008 and inserting December 31,
			 2018.
			(b)Credit for
			 geothermal heat Pump systems
				(1)In
			 generalSection 25D(a) of such Code is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(4)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
						.
				(2)LimitationSection
			 25D(b)(1) of such Code is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
					
						(D)$2,000 with respect
				to any qualified geothermal heat pump property
				expenditures.
						.
				(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d) of such
			 Code is amended by adding at the end the following new paragraph:
					
						(4)Qualified
				geothermal heat pump property expenditure
							(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
							(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
								(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
								(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
								.
				(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) of
			 such Code is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(iv)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
						.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2008.
			6.Alternative motor
			 vehicle credit
			(a)ExtensionSubsection (j) of section 30B of the
			 Internal Revenue Code of 1986 (relating to termination of credit) is amended to
			 read as follows:
				
					(j)TerminationThis section shall not apply to any
				property purchased after December 31,
				2018.
					.
			(b)Repeal of
			 limitation on number of new qualified hybrid and advanced lean-burn technology
			 vehicles eligible for creditSection 30B of such Code is amended
			 by striking subsection (f).
			(c)Effective
			 dates
				(1)ExtensionThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act.
				(2)Repeal of
			 limitationThe amendment made by subsection (b) shall apply to
			 vehicles manufactured after December 31, 2008.
				
